DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to Application 17122211 filed on 12/15/2020. Claims 1-20 have been examined and are pending in this application. This Office Action is made Non-Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4-8, 11, 13-15, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11-14 and 16 of U.S. Patent No. 10,897,466. They are not patentably distinct from each other because the claims of the instant application are anticipated by the reference claims.
Claims 1, 4-8, 11, 13-15, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6-9, 11-14 and 16 of U.S. Patent No. 10,897,466.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 4-8, 11, 13-15, 17 and 19-20 of the instant application are anticipated by claims 1-4, 6-9, 11-14 and 16 of the US Patent No. 10,897,466, respectively (refer to the comparison table below for detail).


Instant Application 17/122,211


US patent No. 10,897,466

Claim 1: an access control and authorization system comprising:
a processor; and a memory that stores program code of a first application of a service host,


the program code of the first application being configured to be executed by the processor, the program code of the first application including: 

first program code configured to: receive, from a client device, a request for access to a resource of the first application; 

second program code configured to: obtain an application identifier and permission information from a memory data structure that associates the resource of the first application with the application identifier and the permission information; 







third program code configured to:
provide a query to a second application identified by the application identifier, 



the query including an identifier and the permission information, and receive, from the second application, a query response that includes an access indication; and 


fourth program code configured to: grant the request based on the access indication including a grant indication.


Claim 1: An access control and authorization system comprising:
a processor; and a memory that stores program code of a first application that is a software-as-a-service (SaaS) workflow development application,

the program code of the first application being configured to be executed by the processor, the program code of the first application including: 

first program code configured to: receive a request, from a client device, for access by a user to a workflow resource of the first application;

second program code configured to: obtain an application identifier and permission information from a memory data structure that associates the workflow resource of the first application with the application identifier and the permission information, the permission information also being associated with a resource of an information sharing application that is referenced by the workflow and that comprises a list, a document, or a library; 

third program code configured to: provide a query to the information sharing application that has a different authorization model than the first application, 

the query including a user identifier and the permission information, and receive, from the information sharing application, a query response that includes an access indication; and

fourth program code configured to: grant the request based on the access indication including a grant indication.


Claim 8: A computer-implemented method comprising: 

receiving a request for access to a resource of a first application; 




obtaining, from a memory data structure, an application identifier and permission information that associates the resource of the first application with the application identifier and the permission information; 






providing a query to a second application that has a different authorization model than the first application, the query including an identifier and the permission information;

receiving, from the second application, a query response that includes an access indication; and 

granting the request based on the access indication including a grant indication.





Claim 7: A computer-implemented method comprising: 

receiving a request for access by a user to a workflow resource of a first application that is a software-as-a-service (SaaS) workflow development application; 

obtaining, from a memory data structure, an application identifier and permission information that associates the workflow resource of the first application with the application identifier and the permission information, the permission information also being associated with a resource of an information sharing application that is referenced by the workflow and that comprises a list, a document, or a library;

providing a query to the information sharing application that has a different authorization model than the first application, the query including a user identifier and the permission information;

receiving, from the information sharing application, a query response that includes an access indication; and

granting the request based on the access indication including a grant indication.


Claim 15: A computer-readable storage medium having program instructions recorded thereon that, when executed by a processing device, perform a method for access control and authorization, the method comprising: 
receiving, over a network and from a remote client device, a request for access to a resource of a first application;




obtaining, from a memory data structure, an application identifier and permission information that associates the resource of the first application with the application identifier and the permission information; 






providing a query over the network to a second application that has a different authorization model than the first application, the query including an identifier and the permission information;


receiving, from the second application, a query response that includes an access indication; and 

granting the request based on the access indication including a grant indication.

Claim 12: A computer-readable storage medium having program instructions recorded thereon that, when executed by a processing device, perform a method for access control and authorization, the method comprising: 
receiving a request over a network, from a remote client device, for access by a user to a workflow resource of a first application that is a software-as-a-service (SaaS) workflow development application; 

obtaining, from a memory data structure, an application identifier and permission information that associates the resource workflow of the first application with the application identifier and the permission information, the permission information also being associated with a resource of an information sharing application that is referenced by the workflow and that comprises a list, a document, or a library;

providing a query over the network to the information sharing application that has a different authorization model than the first application, the query including a user identifier and the permission information; 

receiving, from the information sharing application, a query response that includes an access indication; and

granting the request based on the access indication including a grant indication.





Claim Objections
Claim 15 is objected to because of the following informalities:
Regarding claim 15, to be consistent with definition in the specification (par. 0120), it's suggested that the claim be further amended to “a non-transitory computer readable storage medium” or “a computer-readable storage device” or the like.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-10, 12-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nos et al. (“Nos,” US 20160077818, published on 03/17/2016) in view of Branden et al. (“Branden,” US 20160065555, published on 03/03/2016)
Regarding Claim 1:
Nos discloses an access control and authorization system comprising (par 0043; the network applications associated with the backend servers represent web-based applications accessed and executed through requests): 
a processor (par 0048; the processor executes instructions); and 
a memory that stores program code of a first application of a service host, the program code of the first application being configured to be executed by the processor, the program code of the first application including (par 0052; the backend server can host a master application for a particular data object, which is stored at the memory. The data object stored at the memory may be accessed by other networked applications; par 0054; the server execute the applications):
	first program code configured to: receive, from a client device, a request for access to a resource of the first application (par 0082; fig. 3a; receiving, at a server and from a client device, a first request including an identifier of a configuration file accessible to the server and one or more identifiers for one or more resources operated by a remote resource server);
	second program code configured to: obtain an application identifier and permission information from a memory data structure that associates the resource of the first application with the application identifier and the permission information (par 0061; fig. 3a; the framework communicatively coupled to the storage and may retrieve, access, update, add or delete data that is stored in the storage; par 0082; in response to the request, retrieving, by the server, one or more tokens associated with the requested resources; par 0085; identifiers for the configuration information is provided to the central framework); 
third program code configured to: provide a query to a second application identified by the application identifier, the query including an identifier and the permission information, and receive, from the second application, a query response that includes an access indication (par 0082; fig. 3a; transmitting, by the server, a second request to the remote resource server, the second request including the tokens and identifying one or more data processing tasks to be performed by the resources for the application; and receiving, by the server and from the remote resource server, result data that was outputted by the resources executing the data processing tasks; par 0063; a file associated with the application and stored in the central framework is containing the list of resource as defined by the application, i.e. identifiers for resources); and 
fourth program code configured to: grant the request based on the access indication including a grant indication (par 0082; from the remote resource server, result data that was outputted by the resources executing the data processing tasks).
Nos discloses access indication including outputted by the resources as recited above, but do not explicitly disclose grant the request based on the access indication including a grant indication.
However, in an analogous art, Branden discloses accessing a cloud based service platform system/method that includes:
grant the request based on the access indication including a grant indication (Branden: par 0072; granted permissions to access shared content directly through the content management platform. The user can then be authorized to access a shared workspace and proceed to access the shared content). 
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Branden with the method/system of Nos to include grant the request based on the access indication including a grant indication. One would have been motivated to interface with storage devices that store objects that are accessible over a network by two or more users. An enterprise entity is identified using an enterprise identifier associated with the enterprise, and an application service is associated with an application identifier (Branden: abstract).

Regarding Claim 2:
The combination of Nos and Branden disclose the system of claim 1,
Nos further discloses wherein the permission information is associated with a resource of the second application that is referenced by the first application (Nos: par 0082; fig. 3a; transmitting, by the server, a second request to the remote resource server, the second request including the tokens and identifying one or more data processing tasks to be performed by the resources for the application;.  

Regarding Claim 3: 
The combination of Nos and Branden disclose the system of claim 2, 
Branden further discloses wherein the second application has a different authorization model than the first application (Branden: par 0054; the application service developers can then generate a public-private key pair for secure encryption of communications, configure the private key to be used by the application service; par 0056; if the application service is authorized, the API service can create and deliver an access token for the application service to perform various operations).
One would have been motivated to interface with storage devices that store objects that are accessible over a network by two or more users. An enterprise entity is identified using an enterprise identifier associated with the enterprise, and an application service is associated with an application identifier (Branden: abstract).

Regarding Claim 5:
The combination of Nos and Branden disclose the system of claim 1, 
Branden further disclose wherein the fourth program code is further configured to: deny the request based on the access indication including a deny indication (Branden: par 0056; if the application service is not authorized, the API service will report an invalid request).
One would have been motivated to interface with storage devices that store objects that are accessible over a network by two or more users. An enterprise entity is identified using an enterprise identifier associated with the enterprise, and an application service is associated with an application identifier (Branden: abstract).

Regarding Claim 6:
The combination of Nos and Branden disclose the system of claim 1, 
Nos discloses wherein the request for access is by a user (Nos: par 0082; fig. 3a; receiving, at a server and from a client device, a first request including an identifier of a configuration file accessible to the server); wherein the memory data structure also associates another resource of the first application with another application identifier and other permission information of a third application (Nos par 0061; fig. 3a; the framework communicatively coupled to the storage and may retrieve, access, update, add or delete data that is stored in the storage; par 0063; a file associated with the application and stored in the central framework is containing the list of resources; par 0082; in response to the request, retrieving, by the server, one or more tokens associated with the requested resources; par 0085; identifiers for the configuration information is provided to the central framework); wherein the first program code is configured to: receive another request for access by another user to the other resource of the first application from another client device (Nos: par 0036; the server may process data input received from the client devices; par 0042; one or more clients may be associated with administrators of the environment, and may be capable of accessing and interacting with the settings and operations of one or more network applications); wherein the second program code is configured to: obtain the other application identifier and the other permission information from the memory data structure (Nos: par 0061; the framework communicatively coupled to the storage and may retrieve, access, update, add or delete data that is stored in the storage; par 0063; a file associated with the application and stored in the central framework is containing the list of resources as defined by the application, i.e. identifiers for resources; par 0082; retrieving, by the server, one or more tokens associated with the requested resources); wherein the third program code is configured to: provide another query to the third application identified by the other application identifier, the other query including another user identifier of the other user and the other permission information, and receive, from the third application, another query response that includes another access indication (Nos: par 0036; fig. 3a; the server may process data input received from the client devices; par 0042; interacting with the settings and operations of one or more network applications; par 0082; transmitting, by the server, a second request to the remote resource server, the second request including the tokens and identifying one or more data processing tasks to be performed by the resources for the application). 
Branden further discloses the identifier is a user identifier (Branden: par 0047; App can manage its own users, App can maintain its own instance of a user accounts database to store user account data (e.g., user ID, user name, or other user characteristics); wherein the fourth program code is further configured to: grant the other request based on the other access indication including another grant indication, and deny the other request based on the other access indication including another deny indication (Branden: par 0040; any number of application servers can operate a plurality of application services that can interact with a plurality of enterprise accounts, and a plurality of user devices operated by a plurality of application users; par 0072; granted permissions to access shared content directly through the content management platform. The user can then be authorized to access a shared workspace and proceed to access the shared content; par 0056; if the application service is not authorized, the API service will report an invalid request).
One would have been motivated to interface with storage devices that store objects that are accessible over a network by two or more users. An enterprise entity is identified using an enterprise identifier associated with the enterprise, and an application service is associated with an application identifier (Branden: abstract).

Regarding Claim 8;
Nos discloses a computer-implemented method comprising: 
receiving a request for access to a resource of a first application (par 0082; fig. 3a; receiving, at a server and from a client device, a first request including an identifier of a configuration file accessible to the server and one or more identifiers for one or more resources operated by a remote resource server);
obtaining, from a memory data structure, an application identifier and permission information that associates the resource of the first application with the application identifier and the permission information (par 0061; fig. 3a; the framework communicatively coupled to the storage and may retrieve, access, update, add or delete data that is stored in the storage; par 0082; in response to the request, retrieving, by the server, one or more tokens associated with the requested resources; par 0085; identifiers for the configuration information is provided to the central framework); 
the query including an identifier and the permission information (par 0063; fig. 3a; a file associated with the application and stored in the central framework is containing the list of resource as defined by the application, i.e. identifiers for resources; par 0082; transmitting, by the server, a second request to the remote resource server, the second request including the tokens and identifying one or more data processing tasks to be performed by the resources for the application); 
receiving, from the second application, a query response that includes an access indication (par 0082; fig. 3a; transmitting, by the server, a second request to the remote resource server, the second request including the tokens and identifying one or more data processing tasks to be performed by the resources for the application; and receiving, by the server and from the remote resource server, result data that was outputted by the resources executing the data processing tasks); and 
granting the request based on the access indication including a grant indication (par 0082; from the remote resource server, result data that was outputted by the resources executing the data processing tasks).
Nos discloses access indication including outputted by the resources as recited above, but do not explicitly disclose providing a query to a second application that has a different authorization model than the first application; grant the request based on the access indication including a grant indication.
However, in an analogous art, Branden discloses accessing a cloud based service platform system/method that includes:
providing a query to a second application that has a different authorization model than the first application (Branden: par 0054; the application service developers can then generate a public-private key pair for secure encryption of communications, configure the private key to be used by the application service; par 0056; if the application service is authorized, the API service can create and deliver an access token for the application service to perform various operations).
grant the request based on the access indication including a grant indication (Branden: par 0072; granted permissions to access shared content directly through the content management platform. The user can then be authorized to access a shared workspace and proceed to access the shared content). 
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Branden with the method/system of Nos to include providing a query to a second application that has a different authorization model than the first application; grant the request based on the access indication including a grant indication. One would have been motivated to interface with storage devices that store objects that are accessible over a network by two or more users. An enterprise entity is identified using an enterprise identifier associated with the enterprise, and an application service is associated with an application identifier (Branden: abstract).
	  
Regarding Claim 9; 
The combination of Nos and Branden disclose the computer-implemented method of claim 8, 
Nos further disclose wherein the first application is an application of a service host, the service host hosting a plurality of applications (Nos: par 0082; fig. 3a; receiving, at a server and from a client device, a first request including an identifier of a configuration file accessible to the server and one or more identifiers for one or more resources operated by a remote resource server; par 0060; wherein the remote network environment include one or more data processing devices used by the developer run the one or more applications);

Regarding Claim 10;
This Claim recites a method that perform the same steps as system of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  

Regarding Claim 12;
This Claim recites a method that perform the same steps as system of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  

Regarding Claim 13;
This Claim recites a method that perform the same steps as system of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Regarding Claim 15;
This Claim recites a computer-readable storage medium that perform the same steps as method of Claim 8, and has limitations that are similar to Claim 8, thus are rejected with the same rationale applied against claim 8.  


Regarding Claim 16;
This Claim recites a computer-readable storage medium that perform the same steps as method of Claim 9, and has limitations that are similar to Claim 9, thus are rejected with the same rationale applied against claim 9.  

Regarding Claim 18;
This Claim recites a computer-readable storage medium that perform the same steps as method of Claim 12, and has limitations that are similar to Claim 12, thus are rejected with the same rationale applied against claim 12.  

Regarding Claim 19;
This Claim recites a computer-readable storage medium that perform the same steps as method of Claim 13, and has limitations that are similar to Claim 13, thus are rejected with the same rationale applied against claim 13.  

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nos et al. (US 20160077818) in view of Branden et al. (US 20160065555) and further in view of Sowatskey et al. (“Sowatskey,” US 20140047532, published on 02/13/2014) 
Regarding Claim 4: 
The combination of Nos and Branden disclose the system of claim 1, 
The combination of Nos and Branden disclose all the limitations as recited above, but do not explicitly disclose wherein at least one of the first application or the second application is a software-as-a-service (SaaS) application. 
However, in an analogous art, Sowatskey discloses access to service provider applications system/method that includes:
wherein at least one of the first application or the second application is a software-as-a-service (SaaS) application (Sowatskey: par 0011; the service provider hosts one or more Software-as-a-Service (SaaS) applications. There may be multiple service providers, each of which hosts one or more SaaS applications).  
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sowatskey with the method/system of Nos and Branden to include wherein at least one of the first application or the second application is a software-as-a-service (SaaS) application. One would have been motivated to configuration information for one or more SaaS applications to access, and including an IDP identifier for the SaaS application. The SaaS access control application includes software to be inserted into a network software stack of the client device and software configured to serve as an identity provider for assertions (Sowatskey: abstract).

Regarding Claim 11;
This Claim recites a method that perform the same steps as system of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  



Regarding Claim 17;
This Claim recites a computer-readable storage medium that perform the same steps as method of Claim 11, and has limitations that are similar to Claim 11, thus are rejected with the same rationale applied against claim 11.  

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nos et al. (US 20160077818) in view of Branden et al. (US 20160065555) and further in view of Sondhi et al. (“Sondhi,” US 20130086669, published on 04/04/2013)


Regarding Claim 7:
The combination of Nos and Branden disclose the system of claim 1,
Nos discloses wherein the memory data structure also associates the resource of the first application with another application identifier and other permission information of a third application (Nos: par 0061; the framework communicatively coupled to the storage and may retrieve, access, update, add or delete data that is stored in the storage; par 0063; a file associated with the application and stored in the central framework is containing the list of resources; par 0082; in response to the request, retrieving, by the server, one or more tokens associated with the requested resources; par 0085; identifiers for the configuration information is provided to the central framework).
Branden further discloses wherein the fourth program code is configured to: grant the request also based on the additional access indication including an additional grant indication, and deny the request also based on the additional access indication including an additional deny indication (Branden: par 0040; any number of application servers can operate a plurality of application services that can interact with a plurality of enterprise accounts, and a plurality of user devices operated by a plurality of application users; par 0072; granted permissions to access shared content directly through the content management platform. The user can then be authorized to access a shared workspace and proceed to access the shared content; par 0056; if the application service is not authorized, the API service will report an invalid request).
One would have been motivated to interface with storage devices that store objects that are accessible over a network by two or more users. An enterprise entity is identified using an enterprise identifier associated with the enterprise, and an application service is associated with an application identifier (Branden: abstract).
The combination of Nos and Branden disclose all the limitations as recited above, but do not explicitly disclose wherein the third program code is configured to: provide an additional query to the third application identified by the other application identifier, the additional query including the identifier and the other permission information, and receive, from the third application, an additional query response that includes an additional access indication.
However, in an analogous art, Sondhi discloses single sign on management system/method that includes:
wherein the third program code is configured to: provide an additional query to the third application identified by the other application identifier, the additional query including the identifier and the other permission information, and receive, from the third application, an additional query response that includes an additional access indication (Sondhi: par 0059; fig. 1; a user device may be configured with a browser application, one or more native applications, and a security agent application for interacting with one or more service provider computers and/or one or more identity service computers via one or more networks; par 0036; the security agent application may transmit one or more log-in requests, authentication requests, authorization requests, or the like to the identity interface service; par 0037; the identity interface service may be configured to receive log-in requests from a dedicated security agent application, a browser application acting as a security agent application, and/or a native application acting as a security agent application; par 0011; the authentication request may include a user identifier (ID) of a user of the client application. The authentication request may also include a password of the user and/or a client token used to indicate that the client application has been authenticated; par 0015; with the identity that is to be managed, as a uniform resource identifier. The system may also map the URI to a schema associated with a service provider and/or transmit the schema to the service provider for managing the identity as requested).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sondhi with the method/system of Nos and Branden to include wherein the third program code is configured to: provide an additional query to the third application identified by the other application identifier, the additional query including the identifier and the other permission information, and receive, from the third application, an additional query response that includes an additional access indication. One would have been motivated to request to authenticate with or access one or more service providers. Authentication credentials may be requested from a user of the mobile device to facilitate such authentication and/or access (Sondhi: abstract).
Regarding Claim 14;
This Claim recites a method that perform the same steps as system of Claim 7, and has limitations that are similar to Claim 7, thus are rejected with the same rationale applied against claim 7.  

Regarding Claim 20;
This Claim recites a computer-readable storage medium that perform the same steps as method of Claim 14, and has limitations that are similar to Claim 14, thus are rejected with the same rationale applied against claim 14.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.W./Examiner, Art Unit 2439    



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439